Citation Nr: 1224571	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-22 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD), claimed as schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to February 1979.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that held that new and material evidence had not been received to reopen a claim for service connection for schizoaffective disorder, previously claimed as nervous disorder and mood swings (claimed as schizophrenia).  

When this claim was previously before the Board in April 2011, the Board reopened it and remanded the underlying service connection issue for additional development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that this claim requires additional development.  

The Board's April 2011 decision reopened the Veteran's claim for service connection for a psychiatric disability other than PTSD, claimed as schizoaffective disorder.  It remanded this issue for additional development and adjudication.  

However, a March 2012 supplemental statement of the case (SSOC) readjudicated the issue of whether new and material evidence had been received to reopen the claim, and found it had not.  The SSOC did not address the merits of the Veteran's underlying service connection claim.  

In light of the fact that the March 2012 SSOC adjudicated the wrong issue, the Board will remand this claim for adjudication of the Veteran's service connection claim on the merits.  In this regard, the Board points out that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case the Board must remand the claim.

Pursuant to the Board's remand, VA did obtain the Veteran's records from the Social Security Administration.  These include a November 2001 private psychiatric treatment record which reflects that, while seeking private treatment independent of any VA claim, the Veteran reported that he had suffered from anxiety, depression, hearing voices and delusions since age 18 (i.e., during active duty).  As the record also contains an August 2007 opinion from a private licensed clinical social worker that she had reviewed the Veteran's VA records, and it appeared that his psychotic symptoms were started in the military, the Board finds that a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As a matter of the Veteran's active duty medical history, the Board observes that his only available service treatment records are a June 1978 entrance medical examination report and a June 1978 entrance medical history.  These are negative for pertinent complaints, symptoms, findings or diagnoses.  His available service personnel records primarily address the reason for his February 1979 discharge (Trainee Discharge Program Marginal or non-productive).  They show that the Veteran unsuccessfully underwent rehabilitation counseling for disrespect and an inability to follow orders.  His commanding officer reported that the Veteran displayed problems adjusting to military life, a short temper and disrespect toward his superiors.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any psychiatric disability other than PTSD that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current psychiatric disability, other than PTSD, is causally related to the Veteran's active duty.

In doing so, the examiner is requested to address the Veteran's reported history of psychiatric symptoms since active duty.  The examiner is also requested to provide a full rationale for any opinion expressed.  

2.  Then, readjudicate the Veteran's claim for service connection for a psychiatric disability other than PTSD, claimed as schizoaffective disorder.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


